 



Share Exchange Agreement

 

 

THIS SHARE EXCHANGE AGREEMENT, dated as of January 24, 2013 (this “Agreement”)
is entered into by and between Kenactiv Innovations Inc. (“Kenactiv”), a
Delaware corporation, located at 7077 East Marilyn Road, Scottsdale, AZ, and
Organic Plant Health, Inc. (“OPHI”), a Nevada corporation, located at 9525-100
Monroe Road, Charlotte, NC, U.S.A. Kenactiv and OPHI may also each be referred
to herein as a “Party,” and collectively as the “Parties.”

 

WHEREAS, Kenactiv and OPHI have each determined that the transactions
contemplated by this Agreement would be beneficial to their respective companies
and shareholders.

 

WHEREAS, the Parties hereto desire to consummate the transactions contemplated
herein, pursuant to which (a) Kenactiv will (i) issue Fifty Million (50,000,000)
shares of Kenactiv’s common stock (the “Kenactiv Alliance Shares”) to OPHI; and
(ii) commit, at the sole discretion of Kenactiv, up to Three Hundred and Fifty
Thousand U.S. Dollars ($350,000) in OPHI; and (b) OPHI will issue to Kenactiv
54,062,885 shares of OPHI’s common stock (the “OPHI Shares), representing 97% of
all issued and outstanding common stock of OPHI following such issuance.

 

WHEREAS, for United States federal income tax purposes, the transactions
contemplated hereby are intended to qualify as a tax-free reorganization under
Section 368 of the Internal Revenue Code of 1986, as amended (together with all
rules and regulations issued thereunder (the “Code”)) and this Agreement is
intended to be adopted as a plan of reorganization for purposes of Section 368
of the Code.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the Parties hereto agree as follows:

 

(1)

 

 



ARTICLE I

 

DEFINITIONS

 

1.1.Definitions.

 

As used herein, the following terms shall have the following meanings:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations issued in respect thereto.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“ERISA Affiliate” means any Person that is (or at any relevant time was) a
member of a “controlled group of corporations” with or under “common control”
with, or a member of an “affiliated service group” with, or otherwise required
to be aggregated with, OPHI as set forth in Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

“Encumbrance” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.

 

“Governmental Authority” means any domestic, foreign or multi-national federal,
state, provincial, regional, municipal or local governmental or administrative
authority, including any court, tribunal, agency, bureau, committee, board,
regulatory body, administration, commission or instrumentality constituted or
appointed by any such authority.

“Hazardous Material” means any chemical, substance, waste, material, pollutant,
or contaminant, regardless of quantity, the use, storage, disposal, treatment or
transportation of which is regulated under Law.

“Intellectual Property” means all rights arising from or in respect of any of
the following in any jurisdiction throughout the world: (i) patents, patent
applications, patent disclosures and inventions, utility models, supplementary
protection certificates and applications therefore (including provisional
applications, invention disclosures, certificates of invention and applications
for certificates of invention) and divisionals, continuations,
continuations-in-part, patents of addition, reissues, renewals, extensions,
re-examinations, and equivalents thereof (collectively, “Patents”), including
any continuations, continuations-in-part, renewals and reissues for any of the
foregoing, (ii) Internet domain names, trademarks, service marks, service names,
fictional business names, trade dress rights, trade names, brand marks and
names, slogans, logos and corporate names and registrations and applications for
registration thereof together with all of the goodwill associated therewith,
(iii) copyrights (registered or unregistered, published and unpublished) and
copyrightable works and registrations and applications for registration thereof,
and mask works and registrations and applications for registration thereof, (iv)
computer software, (specifically excluding all shrink wrap software), data, data
bases and documentation thereof, (v) trade secrets and other confidential and
proprietary information (including ideas, formulas, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, process
technology, research and development information, drawings, blue-prints,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial and marketing plans and customer and supplier lists and information)
(collectively, “Trade Secrets”), (vi) copies and tangible embodiments thereof
(in whatever form or medium); URLs and internet domain names, and all other
intellectual property, industrial rights or proprietary rights (however
defined); in each case, owned, used, or licensed by OPHI as licensee or
licensor.

 

“Law” means any law, statute, regulation, rule, ordinance, requirement or other
binding action or requirement of any governmental, regulatory or administrative
body, agency or authority or any court of judicial authority.

 

“Leased Real Property” means all real property leased by OPHI together with all
improvements, buildings, fixtures located thereon and appurtenant rights and
interests associated therewith.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Lien” means any lien, charge, mortgage, deeds of trust, pledge, easement,
encumbrance, or security interest.

 

“Order” means any decree, order, judgment, writ, award, injunction, stipulation
or consent of or by any Federal, state or local government or any court,
administrative agency or commission or other governmental authority or agency,
domestic or foreign.

 

“Permits” means any and all of the approvals, authorizations, consents,
licenses, permits or certificates (including applications or negotiations
thereof) required by any Governmental Authority for the ownership of, leasing or
operation of the business or any assets of OPHI.

“Person” means any individual, corporation, general or limited partnership,
joint venture, association, limited liability company, joint stock company,
trust, business, bank, trust company, estate (including any beneficiaries
thereof), unincorporated entity, cooperative, association, government branch,
agency or political subdivision thereof or organization of any kind.

 

“Plan” means (i) all employee benefit plans (as defined in Section 3(3) of
ERISA, whether domestic or foreign), and (ii) all bonus (including transaction
bonus), incentive compensation, stock appreciation right, phantom stock,
restricted stock, restricted stock unit, performance stock, performance stock
unit, employee stock ownership, stock purchase, equity or equity-based, deferred
compensation, change in control, employment, noncompetition, nondisclosure,
vacation, holiday, sick leave, retention, severance, retirement, pension, money
purchase, target benefit, cash balance, excess benefit supplemental executive
retirement, profit sharing, life insurance, cafeteria (Section 125), adoption
assistance, dependent care assistance, voluntary employees beneficiary, multiple
employer welfare, accident, disability, fringe benefit, welfare benefit, paid
time off, employee loan, and salary continuation plans, programs, policies,
agreements, arrangements, commitments, practices, contracts and understandings
(written or unwritten) including without limitation, any trust, escrow or other
agreement related thereto and any similar plans, programs, policies, agreements,
arrangements, commitments, practices, contracts and understandings (written or
unwritten).

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

 

“Real Property” means the Leased Real Property and any real property owned by
OPHI.

“Transaction Documents” means any ancillary contracts, agreements or other
documents that are to be entered into in connection with the transactions
contemplated hereby.

 

(2)

 

 



ARTICLE II

 

EXCHANGE OF STOCK

 

2.1. Exchange.

 

Subject to the terms and conditions of this Agreement, at the Closing, Kenactiv
agrees to transfer to OPHI the Kenactiv Alliance Shares and OPHI agrees to
transfer to Kenactiv the OPHI Shares.

 

2.2. The Closing.

 

(a) Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place
immediately upon the execution of this Agreement, provided that the last of the
conditions set forth in Article VI shall have been fulfilled or waived (other
than those that this Agreement contemplates will be satisfied at or immediately
prior to the Closing), or at such other time as shall be mutually agreed upon by
the Parties (the “Closing Date”).

 

(b) Subject to the conditions set forth in this Agreement, the Parties agree to
consummate the following transactions as soon as practicable following Closing:

 

(i) OPHI shall assign and transfer to Kenactiv the OPHI Shares, by physically
delivering to Kenactiv one (1) or more original issuance stock certificates
representing the OPHI Shares; and

 

(ii) Kenactiv shall assign and transfer to OPHI the Kenactiv Alliance Shares, by
physically delivering to OPHI one (1) or more stock certificates representing
the Kenactiv Alliance Shares.

 

(3)

 

 



ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF KENACTIV

 

Kenactiv represents and warrants to OPHI that the statements contained in this
Article III are true and correct as of the date of this Agreement and will be
true and correct as of the Closing as though made as of the Closing, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date).

 

3.1. Power and Authority; Enforceability.

 

(a) Kenactiv is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Kenactiv possesses
all requisite power and authority to conduct its business as presently conducted
and as proposed to be conducted. Kenactiv is duly qualified and licensed to do
business and is in good corporate standing in each jurisdiction in which the
nature of its business or its ownership of its properties requires it to be so
qualified and licensed..

 

(b) Kenactiv has all requisite capacity, power and authority to execute, deliver
and perform this Agreement. No other corporate action on the part of Kenactiv is
necessary to authorize the execution and delivery by Kenactiv of this Agreement
or the consummation by it of the Contemplated Transactions (as defined below).
This Agreement has been duly executed and delivered and, upon execution by OPHI,
will constitute a valid and legally binding obligation of Kenactiv, enforceable
against Kenactiv in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally and (b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

3.2. Consents and Approvals.

 

Neither the execution, delivery and performance of this Agreement by Kenactiv,
nor the consummation by Kenactiv of any transaction related hereto, including
the transfer, sale and delivery of the Kenactiv Alliance Shares, will require
any consent, approval, license, Order or authorization of, filing, registration,
declaration or taking of any other action with, or notice to, any Person, other
than such consents, approvals, filings or actions as may be required under the
Federal securities laws which have or will be made.

 

3.3. No Conflicts.

 

The execution and delivery by Kenactiv of this Agreement and the Transaction
Documents to which it is or will become a party do not, and the consummation of
the transactions contemplated by this Agreement and the Transaction Documents to
which it is or will become a party (the “Contemplated Transactions”) shall not
(a) contravene, conflict with, or result in any violation or breach of any
provision of the certificate of incorporation or by-laws of Kenactiv, (b) result
in any violation or breach of, or constitute (with or without notice or lapse of
time, or both) a default (or give rise to a right of termination, cancellation
or acceleration of any obligation or loss of any benefit) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
contract or other agreement, instrument or obligation to which Kenactiv is a
party or by which it or any of its properties or assets may be bound, or (c)
conflict or violate any permit, concession, franchise, license, judgment, Order,
decree, statute, law, ordinance, rule or regulation of any government,
governmental instrumentality or court, domestic or foreign, applicable to
Kenactiv or any of its properties or assets, except in the case of (b) and (c)
for any such conflicts, violations, defaults, terminations, cancellations or
accelerations which would not, individually or in the aggregate, materially and
adversely affect the Kenactiv Alliance Shares being conveyed by Kenactiv to
OPHI.

 

3.4. Brokers, etc.

 

Kenactiv is not obligated to pay any fee or commission to any broker, finder or
other similar Person in connection with the Contemplated Transactions (other
than any fees or commissions that are solely for the account of Kenactiv).

 

3.5. Capitalization of Kenactiv.

 

As of the date of this Agreement, the capitalization of Kenactiv is as set forth
on the capitalization table attached hereto as Schedule 3.5 (the “Kenactiv
Capitalization Table”). The Kenactiv Capitalization Table reflects all capital
of Kenactiv, whether issued, outstanding, convertible, contingent or otherwise.
There are no other shares held in treasury by Kenactiv. All of the securities of
Kenactiv have been duly authorized and validly issued, are fully paid and
nonassessable, and were issued in compliance with all applicable federal and
state securities laws and any preemptive rights or rights of first refusal of
any person. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of any shares of capital stock of
Kenactiv; there does not exist nor is there outstanding any right or security
granted or issued to any person to cause Kenactiv to issue or sell any shares of
capital stock or other securities of Kenactiv to any person (including any
warrant, stock option, call, put, preemptive right, convertible Indebtedness
obligation, subscription for stock or securities convertible into or
exchangeable for stock of Kenactiv, or any other equity right, security,
instrument or agreement, including without limitation, any stock appreciation
rights or phantom stock) not included on Schedule 3.5; and there is no
obligation, contingent or otherwise, of Kenactiv to (x) repurchase, redeem or
otherwise acquire any share of the capital stock or other equity interests of
Kenactiv, or (y) provide funds to, or make any investment in (in the form of a
loan, capital contribution or otherwise), or provide any guarantee with respect
to the obligations of any other person.

 

3.6. Liabilities of Kenactiv.

 

As of the date of this Agreement, the liabilities of Kenactiv are as set forth
on the list of liabilities attached hereto as Schedule 3.6 (the “Kenactiv
Liabilities”). The Kenactiv Liabilities includes all liabilities of Kenactiv,
including contingent liabilities or otherwise.

 

(4)

 

 



ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF OPHI

 

OPHI represents and warrants to Kenactiv that the statements contained in this
Article IV are true and correct as of the date of this Agreement and will be
true and correct as of the Closing as though made as of the Closing, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date). All representations and warranties set forth in
this Article IV which refer to the “Officers’ Knowledge” shall be to the
knowledge of William Styles and Alan Talbert (the “Officers”) after diligent
investigation.

 

4.1. Power and Authority; Enforceability.

 

(a) OPHI is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation. OPHI possesses all
requisite power and authority to conduct its business as presently conducted and
as proposed to be conducted. OPHI is duly qualified and licensed to do business
and is in good corporate standing in each jurisdiction in which the nature of
its business or its ownership of its properties requires it to be so qualified
and licensed. OPHI is not in violation of: (i) its Certificate of Incorporation
or By-laws; (ii) any indenture, mortgage, deed of trust, note or other agreement
or instrument to which OPHI is a party or by which OPHI is or may be bound or to
which any of its assets may be subject; (iii) any statute, rule or regulation
currently applicable to OPHI; or (iv) any judgment, decree or order applicable
to OPHI.

 

(b) OPHI has all requisite capacity, power and authority to execute, deliver and
perform this Agreement. No other corporate action on the part of OPHI is
necessary to authorize the execution and delivery by OPHI of this Agreement or
the consummation by it of the Contemplated Transactions. This Agreement has been
duly executed and delivered and, upon execution by Kenactiv, will constitute a
valid and legally binding obligation of OPHI, enforceable against OPHI in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

4.2. Consents and Approvals.

 

Neither the execution, delivery and performance of this Agreement by OPHI, nor
the consummation by OPHI of any transaction related hereto, including the
transfer, sale and delivery of the OPHI Shares, will require any consent,
approval, license, Order or authorization of, filing, registration, declaration
or taking of any other action with, or notice to, any Person, other than such
consents, approvals, filings or actions as may be required under the Federal
securities laws which have or will be made.

 

4.3. No Conflicts.

 

Except as set forth on Schedule 4.3, the execution and delivery by OPHI of this
Agreement and the Transaction Documents to which it is or will become a party do
not, and the consummation of the Contemplated Transactions shall not (a)
contravene, conflict with, or result in any violation or breach of any provision
of the certificate of incorporation or by-laws of OPHI, (b) result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit) under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, contract
or other agreement, instrument or obligation to which OPHI is a party or by
which it or any of its properties or assets may be bound, or (c) conflict or
violate any permit, concession, franchise, license, judgment, Order, decree,
statute, law, ordinance, rule or regulation of any government, governmental
instrumentality or court, domestic or foreign, applicable to OPHI or any of its
properties or assets, except in the case of (b) and (c) for any such conflicts,
violations, defaults, terminations, cancellations or accelerations which would
not, individually or in the aggregate, materially and adversely affect the OPHI
Shares being conveyed by OPHI to Kenactiv.

 

4.4. Brokers' Fees.

 

OPHI has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the Contemplated Transaction (other than
any fees or commissions that are solely for the account of OPHI) except for such
fees to be paid pursuant to the Consulting Agreement between OPHI and Bespoke
Growth Partners, attached hereto as Exhibit A. Payment under the Consulting
Agreement shall consist of thirty-five thousand ($35,000) dollars and 37,500
shares of OPHI common stock.

 



(5)

 





 

4.5. Capitalization of OPHI.

 

As of the date of this Agreement, the capitalization of OPHI is as set forth on
the capitalization table attached hereto as Schedule 4.5 (the “OPHI
Capitalization Table”). The OPHI Capitalization Table reflects all capital of
OPHI, whether issued, outstanding, convertible, contingent or otherwise. All of
the securities of OPHI have been duly authorized and validly issued, are fully
paid and nonassessable, and were issued in compliance with all applicable
federal and state securities laws and any preemptive rights or rights of first
refusal of any person. There are no voting trusts, proxies, or other agreements
or understandings with respect to the voting of any shares of capital stock of
OPHI; there does not exist nor is there outstanding any right or security
granted or issued to any person to cause OPHI to issue or sell any shares of
capital stock or other securities of OPHI to any person (including any warrant,
stock option, call, put, preemptive right, convertible Indebtedness obligation,
subscription for stock or securities convertible into or exchangeable for stock
of OPHI, or any other equity right, security, instrument or agreement, including
without limitation, any stock appreciation rights or phantom stock) not included
on Schedule 4.5; and there is no obligation, contingent or otherwise, of OPHI to
(x) repurchase, redeem or otherwise acquire any share of the capital stock or
other equity interests of OPHI, or (y) provide funds to, or make any investment
in (in the form of a loan, capital contribution or otherwise), or provide any
guarantee with respect to the obligations of any other person.

 

4.6. Liabilities of OPHI.

 

As of the date of this Agreement, the liabilities of OPHI are as set forth on
the list of liabilities attached hereto as Schedule 4.6 (the “OPHI
Liabilities”). The OPHI Liabilities includes all liabilities of OPHI, including
contingent liabilities or otherwise.

 

4.7 Subsidiaries.

 

Schedule 4.7 sets forth each Subsidiary of OPHI (each, a “Subsidiary”, and
collectively the “Subsidiaries”). All of the issued and outstanding capital
stock of each Subsidiary is wholly owned by OPHI. There are no agreements,
options, warrants or other rights or arrangements existing or outstanding which
provide for the sale or issuance of any equity securities by the Subsidiaries.
Each Subsidiary is validly existing and in good standing under the laws of the
jurisdiction of its incorporation, has all requisite corporate power and
authority necessary to own its properties and to carry on its businesses as now
conducted and is qualified to do business in every jurisdiction in which its
ownership of property or the conduct of its businesses as now conducted requires
it to qualify.

 

4.8 Other Ventures.

 

Except as set forth on Schedule 4.8, OPHI (i) does not own of record or
beneficially any equity interest in any other entity; (ii) is not a partner or
member of any partnership, limited liability company, joint venture or similar
arrangement or agreement; or (iii) does not own or hold the right to acquire any
stock, partnership interest, joint venture interest or other equity ownership
interest in any entity.

 

4.9 Taxes.

 

(a) Except as set forth on Schedule 4.9, all Taxes due and payable by OPHI or
claimed and asserted by any taxing authority to be due and payable by OPHI have
been timely paid other than taxes which are not yet due or payable or that are
being contested in good faith by appropriate proceedings, and for which, in each
case, adequate reserves have been established in accordance with GAAP on OPHI’s
most recent audited financial statements. All tax returns required to be filed
by or on behalf of OPHI in all jurisdictions in which such tax returns are
required to be filed (after giving effect to any duly obtained extensions of
time in which to make such filings) have been duly and timely filed and are true
and complete in all material respects and all such taxes have been paid. Except
as set forth on Schedule 4.9, there are no tax claims, audits or government
proceedings pending or, to the Officers’ Knowledge threatened in connection with
OPHI. There are not currently in force any waivers or agreements binding upon
OPHI for the extension of time or statute of limitations within which to file
any tax return or for the assessment, payment or collection of any tax. OPHI has
properly and timely withheld and paid all taxes required to have been withheld
and paid in connection with amounts paid or owing to any Person and has complied
with the rules and regulations relating to the withholding and remittance of
taxes. OPHI is not a party to or bound by any tax allocation or tax sharing
agreement (whether or not written) with any other Person nor does it have any
contractual obligation to indemnify any other Person with respect to taxes. OPHI
is not and never has been a member of an affiliated group filing or required to
file an affiliated, consolidated, combined or unitary Tax Return nor does OPHI
have any liability for the Taxes of any Person under Treas. Reg. § 1.1502-6 (or
any similar provision of Law), as a transferee or successor, by contract.

 

(b) No Liens for taxes exist with respect to any of the assets or properties of
OPHI. No claim has been made by any taxing authority in a jurisdiction where
OPHI does not file tax returns that it is or may be subject to taxation by, or
required to file any tax return in, that jurisdiction. OPHI has not executed or
entered into any written agreement with, or obtained or applied for any written
consents or written clearances or any other tax rulings from, nor has there been
any written agreement executed or entered into on its behalf with, any taxing
authority, relating to material taxes, including any IRS private letter rulings
or comparable rulings of any taxing authority and closing agreements pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of any Law.

 

(c) No claim has ever been made in writing to OPHI or any Subsidiary by any
governmental authority in a jurisdiction where OPHI or any such Subsidiary does
not file tax returns that OPHI or such Subsidiary is or may be subject to
taxation by that jurisdiction. Since the date of OPHI's last financial
statements, neither OPHI nor any Subsidiary has incurred any liability for taxes
other than taxes as to transactions entered into in the ordinary course of
business.

 

(d) None of OPHI or any Subsidiary has engaged in any transaction that, at the
time when undertaken, was a “listed transaction” (within the meaning of Treasury
Regulations Section 1.6011-4(b)(2)). OPHI is not, and has not been, a “United
States real property holding corporation” within the meaning of Section
897(c)(2) of the Code during the five-year period ending on the date of this
Agreement.

 

(e) Neither OPHI nor any Subsidiary has constituted (or did constitute) either a
"distributing corporation" or a "controlled corporation" in a distribution of
stock qualifying, or intended to qualify, for tax-free treatment under Section
355 of the Code.

 

(f) Neither OPHI nor any Subsidiary will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date (i) under either
Section 481(a) or Section 482 of the Code (or an analogous provision of state,
local, or foreign law); or (ii) as a result of any (A) change in method of
accounting for a taxable period ending on or prior to the Closing Date, or (B)
closing agreement described in Section 7121 of the Code (or an analogous
provision of state, local, or foreign law) executed on or prior to the Closing
Date.

 

(6)

 

 



4.10 Employees and Contractors.

 

(a) Except as set forth in Schedule 4.10, there are no pending or, to the
Officers’ Knowledge, threatened, controversies, grievances or claims by any
employee or former employee of OPHI with respect to his or her employment,
termination of employment or compensation and benefits. Except as set forth in
Schedule 4.10, there has not been, since the date of OPHI’s most recent audited
financial statements, any controversies, grievances or claims by any employee or
former employee of OPHI with respect to his or her employment, termination of
employment or any compensation and benefits that involve more than Ten Thousand
Dollars ($10,000) in claims or damages individually. Since the date of OPHI’s
most recent audited financial statements, OPHI is not or has not been a party
to, or bound by, any collective bargaining agreement with any labor
organization. Since the date of OPHI’s most recent audited financial statements,
OPHI has not experienced any strike, work stoppage, lock-up, slow-down or other
material labor dispute or any attempt by organized labor or employees to cause
OPHI to comply with or conform to demands of organized labor relating to its
employees or recognize any union or collective bargaining units. Schedule 4.10
sets forth a complete list of all employees of OPHI as of the Closing. No labor
strike or stoppage is pending or to the Officers’ Knowledge threatened against
OPHI. OPHI is in material compliance with all Laws relating to the employment of
labor, including all such laws relating to wages, hours, the WARN Act,
collective bargaining, discrimination, civil rights, safety and health, workers’
compensation and the collection and payment of withholding or social security
taxes and any similar tax. There has been no “mass layoff” or “plant closing” as
defined by the WARN Act with respect to OPHI since January 1, 2010.

 

(b) Each independent contractor that currently performs or has in the past
performed services for OPHI is subject to written agreements with OPHI. All such
independent contractors have been fully paid all amounts owing to them by OPHI
through the date hereof, and there are no disputes or controversies between any
such independent contractor and OPHI whatsoever, including without limitation,
disputes regarding amounts owned or ownership of OPHI intellectual property. All
such written agreements are in full force and effect, and neither OPHI nor any
such independent contractor is in breach thereof.

 

(c) There is no agreement, plan, arrangement or other contract covering any
Person that, considered individually or considered collectively with any other
such agreements, plans, arrangements or other contracts, will, or could
reasonably be expected to, give rise directly or indirectly to the payment of
any amount that would be characterized as a "parachute payment" within the
meaning of Section 280G(b)(1) of the Code. There is no agreement, plan,
arrangement or other contract by which OPHI is bound to compensate any employee
for excise taxes paid pursuant to Section 4999 of the Code.

 

4.11 Employee Benefit Plans and Other Compensation Arrangements.

 

(a) Set forth on Schedule 4.11 is a true and complete list of all OPHI’s Plans.
Correct and complete copies of the following documents with respect to OPHI’s
Plans have been made available to all Parties to this Agreement, as applicable:
(i) plans and related trust documents, insurance contracts or other funding
arrangements and all amendments thereto; (ii) the Forms 5500s and all schedules
thereto for the most recent two years; (iii) the most recent valuation report;
(iv) the most recent IRS determination letter; (v) the most recent summary plan
description and subsequent summaries of material modifications; (vi) the most
recent audited financial statements; and (vii) written summaries of all
non-written Plans;

 

(b) Except as set forth on Schedule 4.11, neither OPHI nor any ERISA Affiliate
has, at any time during the six (6) years preceding the date hereof, sponsored,
maintained, been liable under, terminated, participated in, been required to
contribute to, or incurred withdrawal liability with respect of, a
“multiemployer plan” within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA) or a plan subject to Section 412 of the Code or Section 302 or Title IV
of ERISA and neither OPHI nor any ERISA Affiliate has any accumulated funding
deficiency (within the meaning of Section 302(a)(2) of ERISA and Section 412(a)
the Code), whether or not waived, with respect to any such plan;

 

(c) OPHI’s Plans and any related trusts currently satisfy in all material
respects, and for all prior periods have satisfied in all material respects, in
form and operation, all requirements for any Tax-favored treatment intended for
such plan or trust or applicable to plans or trusts of its type, including, as
applicable, requirements under Sections 105, 106, 125, 401(a), 401(k) and 501 of
the Code, and no event, transaction or condition has occurred or exists that is
reasonably likely to result in the loss or limitation of such Tax-favored
treatment;

 

(d) All of OPHI’s Plans have been operated in compliance in all material
respects with their respective terms and all Laws, and all contributions
required under the terms of OPHI’s Plans or applicable Law have been timely
made;

 

(e) OPHI has no liability of any nature (whether known or unknown and whether
absolute, accrued, contingent or otherwise) with respect to any Plan other than
for contributions, payments or benefits due in the ordinary course under the
current OPHI Plans, none of which are overdue;

 

(f) Neither the execution and delivery of this Agreement nor the Contemplated
Transactions, will now or at any time in the future (i) result in any payment
becoming due to any director, officer, employee, former employee, independent
contractor, consultant or agent of OPHI from OPHI under OPHI’s Plan or
otherwise; (ii) increase any benefits otherwise payable under OPHI’s Plan; (iii)
result in any acceleration of the time of payment or vesting of any such
benefits; or (iv) give rise to an obligation to pay any amount by OPHI or any
other Party hereto (or any Affiliate of any Party hereto) or OPHI Plans that
would not be deductible by OPHI or any other Party hereto (or Affiliates of any
other Party hereto) by reason of Section 280G of the Code;

 

(g) None of OPHI’s Plans provide life, medical, dental, vision or other welfare
benefits to Persons who are not current employees of OPHI or their dependents or
for periods longer than one month after termination of employment, except as
required by Part 6 of Subtitle B of Title I of ERISA or any similar state Law;

 

(h) OPHI can terminate OPHI’s Plans without further material liability to OPHI
(except for benefits accrued through the date of termination); and

 

(i) OPHI’s Plans which is a “nonqualified deferred compensation plan” within the
meaning of Code Section 409A(d)(1) has been maintained and administered in a
manner consistent with avoiding adverse Tax consequences under Code Section
409A.

 

(7)

 

 



4.12 Environmental Matters.

 

(a)Except as set forth in Schedule 4.12:

 

(i)              there has been no generation, treatment, storage, release,
disposal or transport of any Hazardous Material, regardless of quantity, at, on,
under, or from any of the Real Property or any other facility or property owned,
leased, occupied, or used by OPHI now or in the past;

 

(ii)            there are currently no, and have not been any, asbestos- or urea
formaldehyde-containing materials incorporated into or used on the buildings or
any improvements that are a part of the Real Property, or into other assets or
products of OPHI;

 

(iii)          there are no electrical transformers, capacitors, fluorescent
light fixture with ballasts, or other equipment containing polychlorinated
biphenyls on the Real Property;

 

(iv)          all paint or other Hazardous Material not in current, usable
inventory has been removed from the Real Property and disposed of in compliance
in all material respects with all Laws;

 

(v)            OPHI has not sent Hazardous Material to a site that, pursuant to
any Law (A) has been placed or proposed for placement on the U.S. Environmental
Protection Agency’s National Priorities List of hazardous waste sites (the
“National Priorities List”) or any similar state list, or (B) is subject to, or
the source of, an Order, demand or request from a Government Authority to take
“response,” “removal,” or “remedial” action, as defined in any Law, or to pay
for the costs of any such action at any location;

 

(vi)          OPHI has not received, any notice, Order or other communication
from any Governmental Authority, citizens’ group, employee or other individual
or entity claiming that it or its business is or may be liable for personal
injury or property damage related to any release, treatment, storage or disposal
of, or exposure to, any Hazardous Material; and

 

(vii)        there are no underground storage tanks or related piping, or
surface impoundments located on, under or at the Real Property or any other
facility or property owned, leased, occupied, or used by OPHI, now or in the
past, nor have any underground tanks or piping been removed from any of the Real
Property.

 

(b) Schedule 4.12 contains an accurate and complete list of all environmental
reports, audits and assessments prepared for and at the request of OPHI or in
the possession of OPHI with respect to the Real Property, copies of which have
been furnished herewith.

 

4.13 Compliance with Permits and Laws.

 

(a) Except as set forth on Schedule 4.13, OPHI is in compliance with all
applicable Laws, and possesses and is in compliance with all Permits. Except as
set forth on Schedule 4.13, since the date of OPHI most recent audited financial
statements, OPHI has not received any written or oral notice from any Person
alleging any material noncompliance with any applicable Law or Permit. Each
Permit is valid and in full force and effect, and none of the Permits will
lapse, terminate, expire or otherwise be impaired (as they relate to the right
or authorization of OPHI) as a result of the performance of this Agreement by
the OPHI, or the consummation of the Contemplated Transactions. Each Permit is
listed on Schedule 4.13. There are no inquiries, demands, customer complaints or
investigations with respect to any violation of Law being conducted by any
Governmental Authority.

 

(b) Except as set forth on Schedule 4.13, OPHI is, and at all times has been, in
material compliance with each Legal Requirement that is or was applicable to it
or to the conduct or operation of its business or the ownership or use of any of
its assets; (ii) no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
OPHI of, or a failure on the part of OPHI to comply with, any Legal Requirement,
or (B) may give rise to any obligation on the part of OPHI to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature; and
(iii) OPHI has not received, at any time since the date of OPHI’s most recent
audited financial statements, any notice or other communication (whether oral or
written) from any Governmental Authority or any other Person regarding (A) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Legal Requirement, or (B) any actual, alleged, possible, or potential
obligation on the part of OPHI to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature. Except as set forth on Schedule
4.13, OPHI has not received, at any time since the date of OPHI’s most recent
audited financial statements, any notice or other communication (whether oral or
written) from any Governmental Authority or any other Person regarding (x) any
actual, alleged, possible, or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization or (y) any actual,
proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any Governmental Authorization.

 

(c) Except as set forth on Schedule 4.13, no event has occurred or circumstance
exists that may (with or without notice or lapse of time) (A) constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of any Governmental Authorization, or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Governmental Authorization.

 

(d) OPHI possesses all material Governmental Authorizations and such material
Governmental Authorizations are in full force and effect. OPHI is, and its
products are, in compliance in all material respects with all Governmental
Authorizations, including, but not limited to, all laws, statutes, rules,
regulations, or orders administered, issued or enforced by any other
Governmental Authority having authority over OPHI.

 

(e) To the Officers’ Knowledge, during the five years preceding the date of this
Agreement no officer, employee, consultant or agent of OPHI has made an untrue
statement of a material fact or fraudulent statement to any Governmental
Authority.

 

(8)

 

 



4.14 Real Property and Leases.

 

(a) Except as set forth on Schedule 4.14, OPHI does not currently and never has
owned any real property.

 

(b) Schedule 4.14 identifies the parcels of real property that constitute the
Leased Real Property and lists the leases relating to such Leased Real Property
(the “Leases”). OPHI has a valid and subsisting leasehold estate in the Leased
Real Property. With respect to each Lease (i) such Lease is in full force and
effect and all rents, required deposits and additional rents due to date
pursuant to each Lease have been paid in full; (ii) there is no existing default
by OPHI or, to the Officers’ Knowledge, any default by the lessor of such Lease;
(iii) OPHI has not received any written notice that it is in default under any
of its Leases; and (iv) to the Officers’ Knowledge, there exists no event,
occurrence, condition or act (including the Contemplated Transactions), that
with the giving of notice, the lapse of time or the happening of any further
event or condition, would constitute a default by OPHI under any Lease.

 

(c) Neither the whole nor any portion of the Real Property has been condemned,
requisitioned, or otherwise taken by any public authority, and no written notice
of any such condemnation, requisition, or taking has been received by OPHI. To
the Officers’ Knowledge, no such condemnation, requisition, or taking is
threatened or contemplated. To the Officers’ Knowledge, there are no public
improvements proposed or in progress that will result in special assessments
against or otherwise adversely affect any of the Real Property. OPHI has not
been notified in writing of future improvements by any public authority, any
part of the cost of which would or might be asserted against any of the Real
Property.

 

(d) The zoning of each parcel of Real Property permits the existing improvements
and uses of OPHI, subject to no variances, conditional use permits or other
special use restrictions.

 

(e) Each of the buildings, structures and improvements situated on the Real
Property is in good condition and repair, reasonable wear and tear excepted.
None of the buildings, structures and improvements situated on the Real
Property, during the period of time during which such Real Property has been
owned or leased by OPHI, has been damaged by fire or other casualty except for
such damage as has been fully repaired and restored prior to the date of this
Agreement. Each of the buildings, structures and improvements situated on the
Real Property are located within the required set back, side yard and other
conditions and requirements imposed by applicable Law with respect to such
buildings, structures and improvements.

 

(f) All of the systems located at or on the Real Property, including, without
limitation, heating, ventilation, plumbing, electrical and air conditioning
systems, and wiring, paving, roofing and other amenities, are in good working
order. There has not been any recent material interruption in the delivery of
adequate service of any utilities, including, water supply, propane gas or
natural gas, storm and sanitary sewer facilities, electric power and telephone
facilities, or other public authorities required in the operation of the
business currently conducted at the Real Property and OPHI has not experienced
any material disruptions to its operations arising out of any recurring loss of
electrical power, any water penetration, any flooding problems or limitations to
access to public sewer and water, restrictions on septic service, etc. All
utilities servicing the Real Property are publicly provided and maintained and
such utilities are separately metered within each Real Property. To the
Officers’ Knowledge, all of the streets, roads and avenues adjoining and/or
adjacent to the Real Property are publicly owned and maintained without
assessment or charge to OPHI. To the Officers’ Knowledge, no fact or condition
exists which would result in the termination or impairment of the access of the
Real Property to publicly dedicated roadways.

 

(g) All Leases shall continue in full force and effect at and after Closing and
after the consummation of the Contemplated Transactions, including, without
limitation, without interruption or legal impairment of the ability of OPHI to
continue to operate in the ordinary course of business as of the Closing and
thereafter for the applicable term of each such Lease.

 

4.15 Personal Property.

 

OPHI has good and marketable title to, or a valid leasehold interest in, each of
the items of tangible personal property reflected on the Audited Financial
Statements and Interim Financial Statements attached hereto as Exhibit B (the
“Audited Financial Statements and Interim Financial Statements”) or thereafter
(except for assets reflected thereon or thereafter that have been disposed of in
the ordinary course of business, since the date of the Audited Financial
Statements and Interim Financial Statements), free and clear of all Liens,
except for Liens identified on Schedule 4.15. The tangible personal property is
free from material defects and in good operating condition and repair
(reasonable wear and tear excepted). Except for the personal property leases
indicated on Schedule 4.15, no Person, other than OPHI, owns or utilizes any
material equipment used by OPHI in the operation of its business. All of the
tangible personal property and assets owned or leased by OPHI constitute all of
the properties and assets used in the conduct of its business.

 

4.16 Intellectual Properties.

 

(a) Schedule 4.16 sets forth a complete and correct list of all of the following
Intellectual Property: registered patents and pending patent applications,
registered trademarks and pending trademark applications, material unregistered
trademarks, registered copyrights and Internet domain names.

 

(b) Schedule 4.16 sets forth all material licenses (including software licenses)
for which OPHI is a party either as a licensee or licensor (specifying its
status) and any other material agreements under which OPHI grants or receive any
rights to the Intellectual Property.

 

(c) OPHI owns and possesses all right, title and interest in and to, or have a
valid and enforceable right or license to use OPHI’s Intellectual Property as
currently being used;

 

(d) OPHI’s Intellectual Property is not subject to any Liens and is not subject
to any restrictions or limitations regarding use or disclosure other than
pursuant to written license agreements applicable thereto;

 

(e) To the Officers’ Knowledge, the issued patents and registered Intellectual
Property, and the applications therefore, comprising OPHI’s Intellectual
Property owned or used by OPHI are valid, subsisting, in full force and effect,
and have not been cancelled, expired or abandoned;

 

(f) (i) OPHI has not infringed, misappropriated or otherwise conflicted with,
any Intellectual Property of any third party; (ii) to the Officers’ Knowledge,
the conduct of the businesses as currently conducted by OPHI does not infringe
upon any Intellectual Property owned by any third party; and (iii) OPHI has not
received any written notice regarding any of the foregoing (including, without
limitation, any demands or offers to license any Intellectual Property from any
third party); and

 

(g) (i) To the Officers’ Knowledge, no third party has infringed,
misappropriated or otherwise conflicted with any of OPHI’s Intellectual
Property; and (ii) no such claims have been brought or threatened against any
third party by OPHI; and (iii) except as set forth on Schedule 4.16: (x) all
licenses listed on Schedule 4.16 are in full force and effect and will remain in
full force and effect upon the consummation of the Contemplated Transactions and
are enforceable in accordance with their respective terms, subject to the
Enforceability Exceptions; (y) OPHI has performed all material obligations
required to be performed by them pursuant to the licenses and agreements listed
on Schedule 4.16; and (z) there is no existing or, to OPHI’s the Officers’
Knowledge, threatened default under or violation of any of the licenses or
agreements listed on Schedule 4.16 by any other party thereto.

 

(h) OPHI has not transferred or licensed any OPHI Intellectual Property in the
ninety (90) preceding the Closing Date.

 

(9)

 

 



4.17 Litigation.

 

(a) Except as set forth on Schedule 4.17, there are no, and since the date of
OPHI’s most recent audited financial statements, there have been no, actions,
suits, arbitrations, judgments, Proceedings, investigations or claims of any
kind whatsoever, at law or in equity, pending or threatened in writing, against
OPHI involving more than Ten Thousand Dollars ($10,000) in claims or damages
individually. Except as set forth on Schedule 4.17, OPHI is not a party or
subject to any Order from any Governmental Authority.

 

(b) Except as set forth in Schedule 4.17, there is no pending Proceeding: (i)
that has been commenced by or against OPHI or that otherwise relates to or may
affect the business of, or any of the assets owned or used by, OPHI; or (ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions. To
the Officers’ Knowledge, (A) no such Proceeding has been threatened, and (B) no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding. OPHI has delivered herewith
copies of all pleadings, correspondence, and other documents relating to each
Proceeding listed in Schedule 4.17.

 

(c) Except as set forth in Schedule 4.17, (i) OPHI is, and at all times since
the date of OPHI’s most recent audited financial statements, has been, in full
compliance with all of the terms and requirements of each Order to which it, or
any of the assets owned or used by it, is or has been subject; (ii) no event has
occurred or circumstance exists that may constitute or result in (with or
without notice or lapse of time) a violation of or failure to comply with any
term or requirement of any Order to which OPHI, or any of the assets owned or
used by OPHI, is subject; and (iii) OPHI has not received, at any time since the
date of OPHI’s most recent audited financial statements, any notice or other
communication (whether oral or written) from any Governmental Authority or any
other Person regarding any actual, alleged, possible, or potential violation of,
or failure to comply with, any term or requirement of any Order to which OPHI,
or any of the assets owned or used by OPHI, is or has been subject.

 

4.18 Product Liability.

 

No claims alleging bodily injury or property damage as a result of any defect in
any vehicle or the breach of any duty to warn, test, inspect or instruct of
dangers therein (each a “Product Liability Claim”), have been made or threatened
against OPHI since the date of OPHI’s most recent audited financial statements.
To the Officers’ Knowledge, there are no defects in the vehicles sold by OPHI
which could result in a Product Liability Claim, and there has not been any
failure by OPHI to warn, test, inspect or instruct of dangers which could form
the basis for a product recall or any Product Liability Claim against OPHI.

 

4.19 Material Suppliers and Customers.

 

Schedule 4.19 sets forth the twenty (20) largest suppliers in terms of inventory
and purchases (“Material Suppliers”) and any repeat customers that are material
in terms of sales (“Material Customers”) of OPHI on a consolidated basis, in
each case for the twelve (12) months ended December 31, 2012, 2011 and 2010.
Except as set forth on Schedule 4.19, since December 31, 2009, no Material
Customer has canceled or otherwise terminated or made any threats to cancel or
otherwise terminate, its relationship with OPHI or to materially decrease its
purchases from OPHI. Except as set forth on Schedule 4.19, since December 31,
2009, no Material Supplier has canceled or otherwise terminated or to the
Officers’ Knowledge made any threats to cancel or otherwise terminate, its
relationship with OPHI or to materially decrease its sales of supplies to OPHI.
Except as set forth on Schedule 4.19, since December 31, 2009, OPHI has not
experienced, and there does not exist, any material quality control or similar
problems with the products currently being supplied or on order from the
Material Suppliers.

 

4.20 Insurance.

 

(a) . Schedule 4.20 contains an accurate and complete list of all insurance
policies owned, held by or applicable to OPHI (or its assets or business). All
such policies are in full force and effect, all premiums that are due and
payable with respect thereto have been paid, and no written notice of denial of
coverage, cancellation or termination has been received with respect to such
policies. Such policies are valid, outstanding and enforceable policies. Except
as set forth on Schedule 4.20, to the Officers’ Knowledge, in the past twelve
(12) months, no event specific to OPHI has occurred which could reasonably be
expected to result in a material retroactive upward adjustment in premiums under
any such insurance policies or which could reasonably be expected to result in a
material prospective upward adjustment in such premiums. Except as set forth on
Schedule 4.20, OPHI does not have any self-insured or co-insurance programs.

 

(b) OPHI has delivered herewith: (i) true and complete copies of all policies of
insurance to which OPHI is a party or under which OPHI, or any director or
officer of OPHI, is or has been covered at any time within the three (3) years
preceding the date of this Agreement; (ii) true and complete copies of all
pending applications for policies of insurance; and (iii) any statement by the
auditor of OPHI's financial statements with regard to the adequacy of such
entity's coverage or of the reserves for claims.

 

(c) OPHI has not received (A) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights, or (B) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

 

(d) OPHI has paid all premiums due, and have otherwise performed its
obligations, under each policy to which OPHI is a party or that provides
coverage to OPHI or any director or officer of OPHI.

 

(e) OPHI has given timely notice to the insurer of all claims that may be
insured thereby.

 

(f) Schedule 4.20 sets forth (i) each contract or arrangement, other than a
policy of insurance, for the transfer or sharing of any risk by or to OPHI; and
(ii) all obligations of OPHI to third parties with respect to insurance
(including such obligations under leases and service agreements) and the policy
under which such coverage is provided.

 

(10)

 



 

4.21 Related Party Transactions.

 

Except as set forth in Schedule 4.21, no employee, officer, director,
stockholder, partner or member of OPHI, or any member of his or her immediate
family (each a “Related Person”) (a) owes any amount to OPHI nor does OPHI owe
any amount to, or has OPHI committed to make any loan or extend or guarantee
credit to or for the benefit of any Related Person (other than any participant
loans under OPHI Plan and any payments to, and reimbursement of fees and
expenses of, employees, directors and officers of OPHI in the ordinary course of
business), (b) owns any property or right, tangible or intangible, that is used
by OPHI or (c) has any claim or cause of action against OPHI, other than claims
for accrued compensation or benefits arising in the ordinary course of
employment or under OPHI’s Plan.

 

4.22 Sufficiency of Assets.

 

Except as set forth on Schedule 4.22, the buildings, plants, structures, and
equipment of OPHI are structurally sound, are in good operating condition and
repair, normal wear and tear excepted, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, or equipment
is in need of maintenance or repairs except for ordinary, routine maintenance
and repairs that are not material in nature or cost. The building, plants,
structures, and equipment of OPHI are sufficient for the continued conduct of
the businesses of OPHI after the Closing in substantially the same size, scope
and manner as heretofore conducted and as proposed to be conducted hereafter by
the Parties hereto.

 

4.23 Banking Relationships.

 

Schedule 4.23 sets forth a complete and accurate description in all material
respects of all arrangements that OPHI has with any banks, savings and loan
associations or other financial institutions providing for any accounts,
including, without limitation, checking accounts, cash contribution accounts,
safe deposit boxes, borrowing arrangements, certificates of deposit or
otherwise, indicating in each case account numbers, if applicable, and the
person or persons authorized to act or sign on behalf of OPHI in respect of any
of the foregoing (collectively, the “Business Accounts”). No person holds any
power of attorney or similar authority from OPHI with respect to any such
accounts.

 

4.24 Certain Payments.

 

Neither OPHI nor any director, officer, agent, or employee of OPHI, or to
Officers’ Knowledge any other Person associated with or acting for or on behalf
of OPHI, has directly or indirectly (a) made any contribution, gift, bribe,
payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
obtain favorable treatment in securing business, (ii) to pay for favorable
treatment for business secured, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of OPHI, or (iv) in
violation of any Legal Requirement, (b) established or maintained any fund or
asset that has not been recorded in the books and records of OPHI.

 

4.25 Full Disclosure.

 

No representation or warranty by OPHI contained in this Agreement, in the
Schedules attached hereto or in any certificate or other document furnished or
to be furnished by OPHI to OPHI in connection herewith or pursuant hereto
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make any statement contained herein or therein not
misleading. No notice given pursuant to the terms and conditions hereto will
contain any untrue statement or omit to state a material fact necessary to make
the statements therein or in this Agreement, in light of the circumstances in
which they were made, not misleading. There is no fact known to the Officers’ or
OPHI that has specific application to OPHI (other than general economic or
industry conditions) and that materially adversely affects or, as far as OPHI
can reasonably foresee, materially threatens, the assets, business, prospects,
financial condition, or results of operations of OPHI that has not been set
forth in this Agreement or in a Schedule attached hereto.

 

4.26 Legal Proceedings.

 

There is no Order and no action, suit, arbitration, Proceeding, investigation or
claim of any kind whatsoever, in law or in equity, pending or, to the Officers’
Knowledge, threatened against OPHI, which would give a third party the right to
enjoin or rescind the Contemplated Transactions or otherwise prevent the Parties
from complying with the terms and provisions of this Agreement.

 

4.27 Filings with U.S. Securities and Exchange Commission.

 

All of the statements and disclosures made in OPHI’s filings with the U.S.
Securities and Exchange Commission to date were, to the Officers’ Knowledge,
true and correct on the date when made. To the Officers’ Knowledge, no filing
made by OPHI with the U.S. Securities and Exchange Commission to date contained
any misstatement or omission.

 





(11)

 



 

ARTICLE V

 

RECIPROCAL REPRESENTATIONS

 

5.1 Each Party hereto hereby acknowledges, represents and warrants and agrees to
the other as follows regarding the shares which such Party is to acquire
pursuant to this Agreement (such shares are referred to herein as the “Shares”).
Each of the Parties are referred to in this Article V as either the “Subscriber”
or the “Seller” as such title may apply thereto with regard to the Shares; OPHI
is the Subscriber of the Kenactiv Alliance Shares and Kenactiv is the Subscriber
of the OPHI Shares.

 

(a) The Shares are not registered under the Act or any state securities laws.
The Subscriber understands that the offering, sale and the issuance of the
Shares are intended to be exempt from registration under the Act pursuant to
Section 4(2) thereof and the provisions of Regulation D promulgated thereunder,
based, in part, upon the representations, warranties and agreements of such
Subscriber contained in this Agreement. The Shares are restricted securities, as
such term is defined under the Act and each Share shall bear a legend
substantially in the form set forth below. The Seller makes no undertaking to
register the Shares at any time except as expressly set forth herein.

 

(b) The Subscriber has had ample opportunity to request and review information
pertaining to the Seller. The Subscriber has been provided with an opportunity
to consult with Subscriber’s own attorney, accountant, subscriber representative
and/or tax adviser (collectively, the “Advisers”) and opportunity for such
Advisers to carefully review all information pertaining to investment in the
Shares. All documents, records, and books pertaining to the investment in the
Shares have been made available for inspection by the Subscriber and its
Advisers.

 

(c) The Subscriber has had reasonable opportunity to ask questions of, and
receive answers from, the Seller’s chief executive officer concerning the
business and financial condition of the Seller, and all such questions have been
answered to the full satisfaction of the Subscriber.

 

(d) In evaluating the suitability of an investment in the Seller, the Subscriber
has not relied upon any representation or other information (oral or written)
other than as stated herein or as contained in documents delivered to the
Subscriber or answers furnished in writing to the Subscriber or its Advisers in
response to questions delivered to the Seller.

 

(e) The Subscriber is unaware of, is in no way relying on, and did not become
aware of the Shares through or as a result of, any form of general solicitation
or general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio and is not subscribing for
the Shares and did not become aware of the Shares through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.

 

(f) The Subscriber, together with its Advisers, as the case may be, has such
knowledge and experience in financial, tax, and business matters and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Contemplated
Transactions to evaluate the merits and risks of an investment in the Shares and
the Seller and to make an informed investment decision with respect thereto.

 

(g) The Subscriber is not relying on the Seller or any of its employees or
agents with respect to the legal, tax, economic and related considerations of an
investment in the Shares and the Subscriber has relied only on the advice of its
Advisers in such regard.

 

(h) The Subscriber is acquiring the Shares solely for such Subscriber’s own
account for investment purposes only and not with a view to resale or
distribution thereof, in whole or in part. The Subscriber has no agreement or
arrangement with any person to sell or transfer all or any part of the Shares
and the Subscriber has no plans to enter into any such agreement or arrangement.

 

(i) The Subscriber must bear the substantial economic risks of the investment in
the Shares indefinitely because the Shares may not be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Act and
applicable state securities laws or an exemption from such registration is
available. A Legend as follows will be placed on each certificate representing
the Shares to the effect that they have not been registered under the Act or
applicable state securities laws and appropriate notations thereof will be made
in the Seller’s stock books; there can be no assurance that there will be any
market for resale of the Shares, nor can there be any assurance that the Shares
will be freely transferable at any time in the foreseeable future:

 

(12)

 

 



For the OPHI Shares:

 

THESE SHARES OF COMMON STOCK OF ORGANIC PLANT HEALTH, INC. (“ophi”) HAVE BEEN
ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY ophi OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ophi TO
THE EFFECT THAT REGISTRATION UNDER THE SECURITIES ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF ANY
APPLICABLE STATE SECURITIES LAWS.

 

For the Kenactiv Alliance Shares:

 

THESE SHARES OF COMMON STOCK OF Kenactiv Innovations Inc. ORGANIC PLANT HEALTH,
INC. (“kenactiv”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT
THERETO OR (ii) RECEIPT BY kenactiv OF AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO kenactiv TO THE EFFECT THAT REGISTRATION UNDER THE SECURITIES
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH
TRANSFER IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS.

 

(j) The Subscriber is aware that investment in the Shares involves significant
risks, many of which cannot be foreseen as of this date, and the Subscriber has
carefully considered such risks regarding investment in the Seller. The
Subscriber acknowledges that the investment in the Shares may result in the
entire loss of investment capital and there can be no certainty or assurance of
actual outcomes.

 

(k) The Subscriber and the Advisers, if any, have had the opportunity to obtain
any and all additional information, to the extent the Seller has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information and all documents
received or reviewed in connection with the purchase of the Shares and have had
the opportunity to have representatives of the Seller provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition and business of the Seller deemed
relevant by the Subscriber or the Advisers, if any, and all such requested
information, to the extent the Seller had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Subscriber and the Advisers.

 

(l) The Subscriber acknowledges that any estimates or forward-looking or similar
statements have been prepared by the Seller in good faith but that the
attainment of any such estimates or forward-looking or similar statements cannot
be guaranteed by the Seller and may not be relied upon in respect of assurances
or guarantees of actual outcomes.

 

(m) Promptly after receipt of a request from the Seller, the Subscriber will
provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Seller is
subject.

 

(n) The Subscriber acknowledges that the Shares have not been recommended nor
approved by any federal or state securities commission or regulatory authority.
In making an investment decision the Subscriber must rely on its own examination
of the Seller and the terms of the Purchase, including the merits and risks
involved. Furthermore, the foregoing authorities have not confirmed the accuracy
or determined the adequacy of this Agreement or any ancillary materials
delivered in connection herewith. Any representation to the contrary is a
criminal offense. The Shares are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the Act,
and the applicable state securities laws, pursuant to registration or exemption
therefrom. The Subscriber should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time.

 

(13)

 

 



ARTICLE VI

 

CONDITIONS PRECEDENT; RELATED COVENANTS

 

6.1. Closing Efforts.

 

Each of the Parties hereto shall use its commercially reasonable efforts
(“Reasonable Efforts”) to take all actions and to do all things necessary,
proper or advisable to consummate the Contemplated Transactions, including using
its Reasonable Efforts to ensure that (i) its representations and warranties
remain true and correct in all material respects through the Closing Date; and
(ii) the conditions to the obligations of the other Party to consummate the
transaction are satisfied.

 

6.2. Conditions Precedent to Obligations of OPHI.

 

The obligations of OPHI to transfer the OPHI Shares and for OPHI to purchase the
Kenactiv Alliance Shares at the Closing are subject to the fulfillment of the
condition that, at the Closing, the representations and warranties of Kenactiv
set forth in this Agreement that are qualified as to materiality shall be true
and correct in all respects, and all other representations and warranties of
Kenactiv set forth in this Agreement shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing as
though made as of the Closing, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties shall be true and correct as of such date).

 

6.3. Conditions Precedent to Obligations of Kenactiv.

 

The obligations of Kenactiv to sell the Kenactiv Alliance Shares and purchase
the OPHI Shares at the Closing are subject to the fulfillment of the condition
that, at the Closing, the representations and warranties of OPHI set forth in
this Agreement that are qualified as to materiality shall be true and correct in
all respects, and all other representations and warranties of OPHI set forth in
this Agreement shall be true and correct in all material respects, in each case
as of the date of this Agreement and as of the Closing as though made as of the
Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties shall be true and correct as of such date).

 

6.4. Covenants of OPHI at the Closing.

 

At or prior to the Closing, OPHI shall have taken the following actions, in
each, the effectiveness of which shall depend of the Closing:

 

(a)             OPHI shall have taken such actions as are necessary to change
its Board of Directors to include Christopher Galvin, William Styles and Cameron
Adair.

 

(b)            OPHI and William Styles shall have entered into an employment
contract having a term of no less than three (3) years. Such employment contract
shall include terms and conditions acceptable to Mr. Styles and to Kenactiv’s
management.

 

(c)             OPHI and Alan Talbert shall have entered into an employment
contract having a term of no less than three (3) years. Such employment contract
shall include terms and conditions acceptable to Mr. Talbert and to Kenactiv’s
management.

 

(14)

 

 



ARTICLE VII

 

POST-CLOSING COVENANTS

 

7.1. Covenants.

 

Each of the Parties hereby covenants and agrees to take such actions as shall be
necessary to implement each of those actions described in this Article VII
following the Closing.

 

(a)             OPHI shall change its name to Kenactiv Innovations, Inc. as soon
as practicable.

 

(b)            OPHI shall register the OPHI Shares with the U.S. Securities and
Exchange Commission on a Registration Statement. Upon effectiveness of the
registration of the OPHI Shares, OPHI shall commence a short-form
tender/exchange offer with all Kenactiv shareholders (accredited and
non-accredited) which shall permit them to tender any and all shares of Kenactiv
stock, other than the Kenactiv Alliance Shares, which such shareholders possess
in exchange for the OPHI Shares at a ratio equal to (x) 54,062,885, over (y) the
number of shares of Kenactiv stock outstanding, other than the Kenactiv Alliance
Shares.

 

(c)             OPHI shall take Reasonable Efforts to ensure that the OPHI
shares held by current and former officers and directors of Kenactiv, and
shareholders formerly holding 10% or more of the issued and outstanding shares
of Kenactiv can be exchanged for OPHI shares following the effective date of the
Registration Statement filed by OPHI.

 

(d)            OPHI shall take all necessary actions to comply with federal
securities law, including but not limited to Section 14(e) and Regulation 14E of
the Exchange Act of 1934, as amended. 

 

(e)             OPHI shall take any and all necessary actions to comply with
such state Blue sky laws as may apply to the tender/exchange of the shares of
OPHI and Kenactiv, and OPHI shall review shareholder domicile as necessary to
ensure such compliance.

 

(f)             Following the Closing, Kenactiv shall be deemed to be the
accounting survivor of OPHI.

 

(g)            Kenactiv shall be merged into the OPHI Subsidiary as soon as
practicable following the Closing Date. The Kenactiv Alliance Shares will be
retired together with any and all Kenactiv shares tendered to OPHI by Kenactiv
shareholders.

 

(h)            Kenactiv shall invest up to Three Hundred and Fifty Thousand U.S.
Dollars ($350,000) in OPHI (the “Kenactiv Investment”). The timing, ultimate
amount of and use of the Kenactiv Investment shall be at the sole discretion of
Kenactiv.

 

(i)              Kenactiv shall provide managerial support and financial
support, when Kenactiv deems prudent, to assist OPHI in servicing its current
and long-term debt and accounts payables. The debt which has been incurred by
OPHI will be negotiated by Kenactiv management to provide solutions to debt
service based upon payment schedules and/or conversion of debt into equity of
the combined companies. Kenactiv will not be responsible for paying debt out of
proceeds of the capital formation taking place upon the close of the
Contemplated Transaction or from the Kenactiv Investment. OPHI will operate on
its own profit and loss statement and debt will be serviced out of cash flow
generated by OPHI. OPHI shall (i) provide Kenactiv with details related to all
liabilities, and any re-payment arrangements, verbal or written, made by OPHI as
of the date of Closing, and such liabilities shall be included on Schedule 4.6
hereto; (ii) take all appropriate actions available to preserve OPHI’s tax loss
carry forwards; and (iii) use its best efforts to maintain the effectiveness of
the currently outstanding Registration Statement on Form S-1; and (iv) not issue
any additional shares from such Registration Statement S-1.

 

(j)              OPHI shall indemnify Kenactiv from any and all liabilities not
set forth on Schedule 4.6 hereto. Should any liabilities not set forth on
Schedule 4.6 be discovered (“Undisclosed Liabilities”), Kenactiv shall be issued
that number of additional shares of the common stock of OPHI as are equal to the
total amount of Undisclosed Liabilities divided by the price of OPHI common
stock on the date of the Closing (“Additional Shares”). Such Additional Shares,
upon issuance, shall be held in treasury by OPHI until such time that the
Undisclosed Liabilities are written off by OPHI, or paid by OPHI following
demand by the creditor, at which time the Additional Shares shall be retired or
paid to Kenactiv, as the case may be.

 

(k)            Kenactiv will take all necessary actions to increase the
authorized number of shares of common stock to permit the transactions
contemplated by this Agreement.

 

(15)

 

 



ARTICLE VIII

 

GENERAL PROVISIONS; OTHER AGREEMENTS

 

8.1. Press Releases.

 

Other than any required filings under the Federal securities laws, none of the
Parties hereto will, without first obtaining the approval of the other, make any
public announcement, directly or indirectly, regarding this Agreement, nor the
nature of the Contemplated Transactions, to any person except as required by law
or regulatory bodies and other than to the respective principals or other
representatives of the Parties, each of whom shall be similarly bound by such
confidentiality obligations. If any such press release or public announcement is
so required by either Party (except in the case of any disclosure required under
the Federal securities laws to be made in a filing with the Securities and
Exchange Commission), the disclosing Party shall consult with the other Party
prior to making such disclosure, and the Parties shall use all Reasonable
Efforts, acting in good faith, to agree upon a text for such disclosure which is
satisfactory to each of the Parties.

 

8.2. Confidential Information.

 

Except as and to the extent required by law, each Party agrees that it shall not
disclose or use, and it shall cause its representatives not to disclose or use,
any Confidential Information (as defined below) with respect to the other Party
furnished, or to be furnished, by either Party or its representatives to the
other Party or its representatives in connection herewith at any time or in any
manner other than in connection with its evaluation of the Contemplated
Transactions. “Confidential Information” means any non-public information about
one Party provided to the other hereunder; provided, however, that Confidential
Information does not include information which the receiving Party can
demonstrate (i) is generally available to or known by the public other than as a
result of improper disclosure by the receiving Party; or (ii) is obtained by the
receiving Party from a source other than the disclosing Party, provided further
that such source was not bound by a duty of confidentiality to the disclosing
Party with respect to such information.

 

8.3. Tax-Free Transaction.

 

From and after the date of this Agreement, the Parties shall use all Reasonable
Efforts to cause the Contemplated Transactions to qualify, and shall not
knowingly take any actions or permit any actions to be taken that could
reasonably be expected to prevent said transactions from qualifying as a
"reorganization" under Section 368(a) of the Code. This Agreement shall be, and
hereby is, adopted by the Parties as a plan of reorganization for purposes of
Section 368 of the Code.

 

8.4. Notices.

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and given or made (i) by personal delivery; (ii) by
facsimile with evidence of receipt; or (iii) by recognized overnight courier
service at the addresses set forth in this Agreement, or at such other address
as any Party hereto may subsequently furnish in writing to the other Party.

 

8.5. Expenses.

 

Regardless of whether the Contemplated Transactions are consummated, all legal
and other costs and expenses incurred in connection with this Agreement and the
Contemplated Transactions shall be paid by the Party hereto incurring such costs
and expenses.

 

8.6 Assignability.

 

This Agreement and the rights, interests and obligations hereunder are not
transferable or assignable by either Party without the written consent of the
other Party hereto.

 

8.7. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.

 

8.8. Headings.

 

Article and Section headings used in this Agreement are for convenience only and
shall not affect the meaning or construction of this Agreement.

 

8.9. Entire Agreement.

 

This Agreement constitutes the entire agreement between the Parties hereto and
supersedes all prior agreements and understandings, both written and oral, with
respect to the subject matter hereof.

 

8.10. Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Signatures on this Agreement may be communicated by facsimile
transmission and shall be binding upon the Parties hereto so transmitting their
signatures. Counterparts with original signatures shall be provided to the other
Party hereto following the applicable facsimile transmission; provided that the
failure to provide the original counterpart shall have no effect on the validity
or the binding nature of this Agreement.

 

8.11. Amendment.

 

Any term of this Agreement may be modified or amended only by an instrument in
writing signed by each of the Parties hereto.

 

8.12. Severability.

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforced in accordance with its terms.

 

 

(16)

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.

 

 

Kenactiv Innovations Inc.

 

 

By: /s/ Christopher Galvin

Name: Christopher Galvin

Title: Chairman/CEO

 

Organic Plant Health, Inc.

 

 

By: /s/ William Styles

Name: William Styles

Title: Chief Executive Officer



 

(17)

 





 

Schedules

 



 





Exhibits

 

Exhibit A: Consulting Agreement between OPHI and Bespoke Growth Partners

 

Exhibit B: Audited Financial Statements and Interim Financial Statements

 

 

 

